Citation Nr: 1452634	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected left knee patellofemoral syndrome (herein left knee disability).  

2.  Entitlement to an initial compensable rating for service-connected left hip greater trochanteric pain syndrome and an increased rating in excess of 10 percent from June 2011.  

3.  Entitlement to an initial compensable rating for limitation of flexion of the thigh, left hip.  

4.  Entitlement to an earlier effective date prior to August 31, 2009 for the grant of entitlement to service connection for left hip greater trochanteric pain syndrome.

5.  Entitlement to an earlier effective date prior to August 31, 2009 for grant of entitlement to a separate evaluation for limitation of flexion of the thigh, left hip.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (jurisdiction lies with the Nashville, Tennessee RO), which continued the 10 percent rating for the Veteran's left knee disability.  In April 2013, the Board remanded the Veteran's claim for further development.  

The Veteran testified at a June 2011 hearing before the undersigned Veterans Law Judge (VLJ) in Nashville, Tennessee.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for service-connected left hip greater trochanteric pain syndrome and an increased rating in excess of 10 percent from June 2011 and entitlement to an initial compensable rating for limitation of flexion of the thigh, left hip, as well as entitlement to an earlier effective date prior to August 31, 2009 for those issues, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by pain, limitation of motion, swelling and limitation of standing and walking.  

2.  The Veteran's service-connected left knee disability is not manifested by flexion limited to 60 degrees or less, extension limited to 5 degrees or less, objectively determined recurrent subluxation or lateral instability, objectively determined dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, removal of semilunar cartilage, ankylosis, tibia or fibular impairment, or genu recurvatum.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in a September 2009 letter, prior to the December 2009 decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The RO obtained the Veteran's VA treatment records.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  With respect to the issue on appeal, the Veteran was provided with VA examinations in September 2008, October 2009 and June 2011.  At the June 2011 Board Hearing, the Veteran discussed the October 2009 VA examination and referenced that he did not remember an instrument being used to measure his range of motion.  The Board notes that the October 2009 VA examination report included range of motion findings and nothing in the examination report indicated that an instrument was not used.  Also, the Veteran was additionally examined in June 2011 (dated the same day as his June 2011 Board hearing), which contained range of motion findings.  Similarly, at the June 2011 Board hearing, the Veteran referenced his service-connected left knee disability getting "worse all the time".  Again, the Board notes that the Veteran was afforded a VA examination in June 2011 and has not subsequently alleged that his service-connected left knee disability has worsened, nor do the medical records demonstrate such a worsening.  As such, the Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's symptomatology.  Moreover, neither the Veteran or his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

In addition, the Board finds that there was substantial compliance with the April 2013 Board remand, as the requested outstanding VA treatment records were associated with the Veteran's claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).

The Veteran's service-connected left knee disability is rated under Diagnostic Code 5014 for osteomalacia.  The December 2009 rating decision on appeal stated that a 10 percent rating was assigned for painful or limited motion of a major joint.  Diagnostic Codes 5013 through 5024 provide ratings based on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Additionally, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

X-ray studies confirm degenerative arthritis.  See October 2009 VA Examination Report.  As such, the Diagnostic Codes for limitation of motion for the knee and leg are applicable, which are Diagnostic Codes 5256, 5260 and 5261.  First, Diagnostic Code 5256 is based on ankylosis, which the September 2008, October 2009 and June 2011 VA examination reports stated is not present.  As such, Diagnostic Code 5256 is not applicable.  

Under Diagnostic Code 5260, a noncompensable rating is warranted where flexion of the leg is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees.  Higher ratings are warranted for more severe limitation (to 30 degrees or less).  

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension of the leg is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  A 10 percent rating is warranted where extension of the leg is limited to 10 degrees.  Higher ratings are warranted for more severe limitation (to 15 degrees or more).  

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59988-02 (September 17, 2004).  

VA General Counsel also has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14 (2014).  Instability of the knee is evaluated under Diagnostic Code 5257 and a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2014).  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63603-02 (July 1, 1997); VAOPGCPREC 9-98, 63 FR 56703-01 (August 14, 1998).

III.  Analysis

Under 38 C.F.R. § 3.400(o)(2) (2014), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in severity of the disorder during that one year period.  The Veteran filed his increased rating claim on August 31, 2009.  As such, evidence dating to August 31, 2008 will be considered.  

The Veteran was afforded a VA examination with respect to his service-connected left knee disability in September 2008.  A problem was noted of left knee pain, which was noted to be progressively worse since onset.  Assistive devices were noted to be needed for walking and orthotic inserts, corrective shoes and a walker were listed as always used.  Functional limitations on standing and walking were noted.  Under the joint symptoms section (with respect to both the left knee and left hip), the examination report included negative findings as to deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, inflammation and whether the condition affects motion of one or more joints.  Pain was noted.  Flare-ups were noted to be moderate, weekly and to last hours.  The Veteran's impression of the extent of effects of flares on limitation of motion or other functional impairment was noted as a decreased ability to ambulate with walker.  A weight-bearing joint was noted to be affected and an antalgic gait, with poor propulsion, was noted.  Active range of motion findings for flexion were noted to be limited to 125 degrees, with pain beginning at 105 degrees.  Passive range of motion findings were the same.  Additional limitation of motion on repetitive use was not noted.  A negative finding was noted for ankylosis.  Under the summary of general joint conditions section, the examination report noted tenderness and painful movement.  Negative findings were noted for crepitation, clicks or snaps, grinding, instability, and meniscus abnormality.  X-ray findings included that were dated September 2008 noted no subluxation and no arthritic findings and included an impression of "[n]egative examination."  A diagnosis was provided of left knee patellofemoral syndrome and left knee pain was noted.  The examination report noted that the Veteran was not employed (later in the examination report, with respect to a different condition, it was noted that the Veteran retired in 2001).

The Veteran was afforded a VA examination with respect to his service-connected left knee disability in October 2009.  A problem was noted of left knee pain, which was noted to be progressively worse since onset.  The pain was noted to be gradually increasing, with no mechanical symptoms and no swelling.  Under the joint symptoms section, the examination report included negative findings as to deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation and whether the condition affects motion of the joint.  A negative finding as to flare-ups was noted.  Pain was noted.  Limitations on standing and functional limitations on walking were noted.  Assistive devices of corrective shoes, orthotic inserts, a walker and a wheelchair were noted to be always used.  A weight-bearing joint was noted to be affected and an antalgic gait was noted.  Under the summary of general joint findings section, the examination report noted clicks or snaps.  Negative findings were noted for crepitation, grinding, instability and meniscus abnormality.  Active range of motion findings for flexion were noted to be limited to 130 degrees.  Extension was noted to be normal, to 0 degrees.  A negative finding was noted for objective evidence of pain with active motion.  A negative finding was noted for ankylosis.  X-ray findings included that were dated October 2009 noted no dislocation and noted mild degenerative joint disease with medical compartment joint space narrowing.  The Veteran was noted to have been retired since 2001.  A diagnosis was provided of left knee osteoarthritis and left knee pain was noted.

An August 2010 statement from the Veteran's spouse referenced the Veteran's service-connected left knee disability and the Veteran's limited ability to move without a scooter, walker or help from the Veteran's spouse.    

The Veteran was afforded a VA examination with respect to his service-connected left knee disability in June 2011.  A problem was noted of pain in the left knee, which was noted to be progressively worse since onset.  Under the joint symptoms section, the examination report, in an apparent error, listed the left knee twice (presumably one set of findings were for the right knee).  Resolving reasonable doubt in favor of the Veteran, the Board will consider any potentially beneficial findings to be attributable to the Veteran's service-connected left knee disability.  Negative findings were noted, under both left knee listings, as to deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions and symptoms of inflammation.  A negative finding, under both left knee listings, as to flare-ups was noted.  Giving way, pain, stiffness, and decreased speed of joint motion were noted and the condition was noted to affect the motion of the joint.  Limitations on standing and functional limitations on walking were noted.  Assistive devices of a cane and a walker were noted to be always used.  A weight-bearing joint was noted to be affected and an antalgic gait was noted.  Under the summary of general joint findings section, the examination report noted crepitation.  Negative findings were noted for clicks or snaps, grinding, instability and meniscus abnormality.  Active range of motion findings for flexion were noted to be limited to 85 degrees.  Extension was noted to be normal, to 0 degrees.  Objective evidence of pain with active motion was noted, but it was not noted at what degree such pain occurred.  Objective evidence of pain following repetitive motion was noted.  A negative finding was noted for additional limitations after three repetitions of range of motion.  A negative finding was noted for ankylosis.  The x-ray findings from the October 2009 VA examination report were referenced.  The Veteran was noted to have been retired since 2001.  A diagnosis was provided of degenerative disease of the left knee and pain and decreased mobility were noted.  

At the June 2011 Board hearing, the Veteran's representative referenced the Veteran having left knee pain, his left knee affecting his ability to ambulate and stand, painful motion tenderness and abnormal wavering.  The Veteran testified to limitations in walking and pain when walking.  The Veteran also testified that "any movement at all will hurt" his left knee and that there was significant pain "throughout the entire movement" of his left knee.  The Veteran testified that his leg does not extend all the way out at the knee.  In response to questioning from the VLJ, the Veteran noted that his left knee gives out while walking and that this occurs "three or four times a day or more than that."  In response to a question about falling, the Veteran appeared to reference his walker as preventing him from falling.  Additional references were made to a walking stick and a scooter as assistive devices.  In response to a question about locking up, the Veteran noted that this occurs frequently, depending on how much he walks.  The Veteran also noted swelling and that doing a lot of walking makes his left knee worse.           
Various VA treatment records note pain with respect to the Veteran's service-connected left knee disability.  

After a review of the evidence, the Board concludes that there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability.  

With respect to Diagnostic Code 5260, regarding limitation of flexion, the June 2011 VA examination report contained the worst range of motion findings, noted to be limited to 85 degrees.  As noted above, a noncompensable rating is warranted where flexion of the leg is limited to 60 degrees and compensable ratings are warranted for limitation of 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  As the worst range of motion finding of record does not meet this criteria, the Veteran therefore is not entitled to a rating under Diagnostic Code 5260.  

With respect to Diagnostic Code 5261, regarding limitation of extension, the October 2009 and June 2011 VA examination reports both noted extension to be normal, to 0 degrees.  As discussed above, at the June 2011 Board hearing, the Veteran testified that his leg does not extend all the way out at the knee.  Objective testing, however, does not confirm this.  As noted above, a noncompensable rating is warranted where extension of the leg is limited to 5 degrees and compensable ratings are warranted where there is limitation at 10 degrees or more.  38 C.F.R.      § 4.71a, Diagnostic Code 5261 (2014).  As the objective range of motion findings of record do not meet this criteria, the Veteran therefore is not entitled to a rating under Diagnostic Code 5261.
Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).  As the Veteran has limitation of motion which does not meet the compensable level (specifically limitation of flexion), the 10 percent currently assigned is warranted under Diagnostic Code 5003.  

With respect to Diagnostic Code 5257, regarding instability, as noted above, a Veteran may be granted separate evaluations based on arthritis and instability of the knee, so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261.  As discussed above, the Veteran does not meet the requirements for a noncompensable (zero percent) rating under Diagnostic Code 5260 or 5261.  Additionally, while the Veteran testified at the June 2011 Board hearing to his left knee giving out, the objective evidence does not demonstrate this.  While the June 2011 VA examination report included a finding of giving way, the September 2008, October 2009 and June 2011 VA examination reports all noted negative findings as to instability, weakness and episodes of dislocation or subluxation.  In addition, the September 2008 x-ray findings noted no subluxation and the October 2009 x-ray findings noted no dislocation.  A such, even if the Veteran were eligible for a separate rating under Diagnostic Code 5257, the criteria for such a rating have not been met and therefore the Veteran is not entitled to a rating under Diagnostic Code 5257.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  With respect to Diagnostic Code 5258, 20 percent is warranted if the semilunar cartilage is dislocated and there are frequent episodes of "locking", pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).    At the June 2011 Board hearing, the Veteran stated that he experienced his left knee locking up and the record reflects pain in the Veteran's left knee.  The September 2008, October 2009 and June 2011 VA examination reports, however, all noted negative findings to episodes of dislocation, locking episodes and effusion.  In addition, the September 2008 x-ray findings were silent as to dislocation and the October 2009 x-ray findings noted no dislocation.  While the Board acknowledges that the Veteran has reported locking of his left knee, the objective evidence does not demonstrate this.  Additionally, there is no evidence of dislocated semilunar cartilage, with the September 2008, October 2009 and June 2011 VA examination reports noting no meniscus abnormality.  Therefore, the Veteran is not entitled to a rating under Diagnostic Code 5258.  A rating is also not warranted under Diagnostic Code 5259, which relates to removal of semilunar cartilage, as the record is silent as to this and the September 2008, October 2009 and June 2011 VA examination reports reported no meniscus abnormality.  Additionally, the examination reports are silent as to, and the Veteran has not asserted, any tibia or fibula impairment or genu recurvatum so as to warrant a rating under Diagnostic Codes 5262 or 5263, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2014).    

In adjudicating this decision, the Board has considered the Veteran's, his spouse's and his representative's statements with regards to his service-connected left knee disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2014).  The Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left knee disability, to include pain, limitation of motion, swelling and limitation of standing and walking, are fully contemplated by the 10 percent rating currently assigned to his service-connected left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

Staged ratings are not warranted in this case, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  All potentially applicable diagnostic codes have been considered and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2014).  As such, entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.    

IV.  Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by pain, limitation of motion, swelling and limitation of standing and walking.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R.     § 4.71a, Diagnostic Codes 5256, 2560, 5261 (2014) (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected left knee disability has caused marked absence from work or resulted in frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2014).  The September 2008, October 2009 and June 2011 VA examination reports noted that the Veteran was retired and included negative findings as to a history of hospitalization.  Thus, even if his disability picture was exceptional or unusual, referral for the service-connected left knee disability would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  

V.  Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran or his representative have not argued and the record does not demonstrate that his service-connected left knee disability impacts his ability to work.  As noted above, the September 2008, October 2009 and June 2011 VA examination reports noted that the Veteran was retired.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.  


REMAND

In a July 2013 Decision Review Officer Decision, entitlement to service connection for thigh impairment, left hip greater trochanteric pain syndrome was granted and a noncompensable evaluation was assigned effective August 31, 2009, with a 10 percent rating assigned from June 2011.  A separate noncompensable evaluation for limitation of flexion of the thigh, left hip was also granted with an effective date of August 31, 2009.  The Veteran timely filed a notice of disagreement (NOD) dated June 2014 as to this decision and noted that he disagreed with the effective date of award and the evaluation of disability.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the Board recognizes that the Veteran's case was at the Board, as well as the recent proximity of the NOD, the Board is still required to take jurisdiction of the issues.  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

Issue a SOC regarding the issues of entitlement to an initial compensable rating for service-connected left hip greater trochanteric pain syndrome and an increased rating in excess of 10 percent from June 2011 and entitlement to an initial compensable rating for limitation of flexion of the thigh, left hip, as well as entitlement to an earlier effective date prior to August 31, 2009 for those issues.  Advise the Veteran of the procedural requirements to perfect an appeal of these issues.  If a substantive appeal is timely filed for any issue or issues, they must be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


